DETAILED ACTION
Election/Restrictions
Applicant's election without traverse (as applicant did not present arguments to the contrary) of Group I (claims 1-3) in 11/08/2021 remarks is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2009-249663 A to Kinji et al. in view of US 2017/0101721 to Post et al.

Re Claim 1,  Kinji teaches a magnesium alloy/resin composite structure comprising: a magnesium alloy member; and a resin member integrated to the magnesium alloy member and made of a thermoplastic resin composition (see Abstract, pp. 1-2,  magnesium alloy article which a magnesium alloy substrate and a resin are strongly bonded).  Kinji teaches on page 7, “(6) Sulfuric acid, sulfate salt Chemical conversion treatment is performed using sulfuric acid or an aqueous solution of sulfate such as sodium sulfate, manganese sulfate, aluminum sulfate, calcium sulfate, titanyl sulfate, zirconium sulfate, potassium aluminum sulfate, sodium aluminum sulfate. When sulfuric acid is used, a chemical conversion film 2 containing magnesium sulfate and / or aluminum sulfate as a main component is formed on the surface of the 
Thus, Kinji discloses a resin layer 4, a chemical conversion layer 2 made from permanganese (comprising Mn and O atoms) having a thickness of 0.05 - 5 microns (see second paragraph, page 8 showing overlapping ranges), and Mg alloy substrate 1 but does not disclose coating the surface of the Mg alloy with Mn, O, and S atoms. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Again, Kinji does not teach the upper coating layer (of Mn, O, and S atoms) as claimed per claims 1-2 (thus resulting in the order: Mn, O, S atoms/Mg alloy/layer with Mn, O atoms (no sulfur)/resin layer). 
However, Post disclosed treating a substrate including magnesium alloy (see 0005, 0030) with a pretreatment composition that includes oxidizing agents such as permanagante (i.e. manganese oxide) (0005, 0035, 0039) as well as a hydroxylamine sulfate (0078). The hydroxylamine sulfate is identical to the sulfate used in the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the resin alloy by addition of the coating for reasons set forth above.  
Kinji does disclose the thickness of the lower coating (from claim 2) layer (the permanganese chemical conversion layer) which meets claim 3 (7 microns- Example 10, pg. 14 falls within overlapping ranges).  
Kinji doesn’t teach claim 3 thickness of the upper coating (from claim 1).
Post also discloses that the thickness of the pretreatment coating is 1-500 nm which overlaps the range in claim 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.



REFERENCES OF INTEREST
JP 2007313750 A to Naoki et al. teaches the alloy and coating without the S atom.
CN 102691056 is similar also, it has a magnesium sulfate coating on Mg alloy.

CN 106350794 (Yang et al.). Again Kinji discloses everything but coating the surface of the Mg alloy with Mn, O, and S atoms. Yang et al.  discloses using a chemical conversion coating on Mg alloy (abstract) where the coating includes a manganese salt (0008) such as manganese sulfate (0009) where the manganese sulfate would provide Mn, O, S atoms. The motivation is excellent corrosion resistance (0007).
JP2004010937 discloses forming a rust-preventive film on magnesium alloy surface (claim 5, page 3, lines 111-112) where the rust-preventive film contains Mn and sulfate (S and O atoms) (abstract, page 2, lines 95-101).
CN 101225517 discloses treating Mg alloy with a coating comprising oxidizer that is potassium permanganate and auxiliary oxidizer that ammonium persulfate (abstract, claim 1, claim 7, 0017). According to equations (3) and (4) the result would be both sulfate (S and O containing atoms) and Mn being present (paragraphs 0039-0041). Motivation is strong corrosion resistance and less environmental pollution (abstract, 0002).


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

TAMRA L. DICUS
Primary Examiner
Art Unit 1787